Title: From James Madison to Christopher Gore and William Pinkney, 10 May 1802 (Abstract)
From: Madison, James
To: Pinkney, William,Gore, Christopher


10 May 1802, Department of State. “Your Letter of february 17th. with the Documents annexed were duly received and laid before the President, who was pleased in consequence of your representation, to direct a Letter to be written to Mr. Cabot of which a Copy is enclosed. By Mr. Cabots answer, I find that he proposes to comply with your summons to resume the functions of assessor to your board, and on the terms explained to him. He will embark without delay, and will probably be the bearer of this Letter.”
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:473–74.



   
   JM to Cabot, 24 Apr. 1802.


